Per Curiam. Jesse Cleveland Harrell timely appeals the summary denial of a rule 3.850 motion. Below the state responded that Harrell’s August 5, 2016, motion was untimely filed under rule 3.850 and his claims of score-sheet error did not demonstrate entitlement to relief under rule 3.800(a). The trial court denied the motion based upon the state’s response. On appeal, the state acknowledges that the August 2016 motion was timely filed within two years after the Florida Supreme Court declined jurisdiction to review Harrell’s direct appeal in Harrell v. State, 173 So.3d 962 (Fla. 2015). See, e.g., Leighty v. State, 87 So.3d 1262 (Fla. 4th DCA 2012). Accordingly, we reverse the trial court’s order and remand for the court to reconsider whether appellant is entitled to relief under rule 3.850. Gross, Taylor and May, JJ., concur.